Citation Nr: 0600557	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, which denied service connection for low back 
injury.

The veteran testified from the RO at a videoconference 
hearing before the undersigned Veterans Law Judge in August 
2005.

The appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for low back 
injury.  Thus, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

The veteran has claimed that he suffers from the residuals of 
a low back injury which occurred while he was on active duty 
in July 1954.  The Board notes that it has been reported to 
VA that the veteran had "fire-related" service, which means 
that, based upon the veteran's period of service, his service 
medical records were presumably destroyed by an accidental 
fire at the National Personnel Records Center facility in St. 
Louis, Missouri, in July 1973.  

In support of his claim, the veteran has submitted letters, 
postmarked July to September 1954, written by the veteran and 
his wife which refer to a back injury the veteran sustained 
in service.  Generally, the letters indicate that the veteran 
was experiencing problems with his back, for which he had 
been hospitalized and was receiving treatment.  A letter 
written by the veteran, postmarked September 5, 1954, states 
that his back was feeling better but was still sore and 
stiff.  The letter also states that he went to the doctor and 
was told that his right leg was one-half inch shorter than 
his left leg, which was causing his back problems.  

The record contains numerous medical records dated January 
1974 to November 2002, which document the veteran's 
substantial history of back problems.  Private medical 
records from Woodruff Community Hospital, dated January 1974, 
indicate the veteran had low back pain radiating into the leg 
since 1956.  The impression was herniated lumbar discs.  

VA medical records and private medical records dated October 
1991 to May 2000 show the veteran continued to experience low 
back pain and was diagnosed with chronic low back pain.  An 
MRI of the veteran's lumbar spine, dated October 2002, 
revealed fusion at L4-5 and L5-S1 and minimal anterior 
spondylolisthesis at L3-4.  

The medical evidence of record does not contain a medical 
opinion addressing the question of whether there is a causal 
relationship between the veteran's current low back 
disability and his period of active military service.  Under 
the Veterans Claims Assistance Act of 2000, the Board finds 
that the veteran meets the criteria for a medical 
examination.  See 38 U.S.C.A. § 5103A (West 2002).  In this 
regard, the Board notes that the medical evidence of record 
contains competent evidence that the veteran has a current 
disability or persistent or recurrent symptoms of disability, 
as shown by the October 2002 MRI.  The record also contains 
competent evidence that the veteran's disability or symptoms 
may be associated with his period of active service, as shown 
by the letters written by the veteran and his wife, 
postmarked July to September 1954, and the January 1974 
private medical records.  In addition, as noted above, the 
record does not contain a nexus opinion and, therefore, does 
not contain sufficient medical evidence for the Board to make 
a decision on the claim.  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.  

Moreover, in view of the apparent loss of service records by 
fire, the Board is most sensitive to our heightened 
obligation to explain our dispositive findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this 
matter, that caselaw cautions that we should attempt to 
develop the evidence further.

The Board notes that, at his August 2005 videoconference 
hearing, the veteran testified that he was treated by 
chiropractors almost immediately after separation from 
service and that he thought those records were included in 
the claims file.  However, after reviewing the entire claims 
file, the Board notes that the evidence of record does not 
contain any such medical records.  The veteran is notified 
that he may independently request medical records from 
chiropractors and any other private health care provider from 
whom he received treatment and submit them to the RO for 
consideration.  The veteran may also give VA permission to 
request any records that he identifies need to be obtained.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be asked to obtain and 
provide, or to advise the RO as to how it may 
obtain on his behalf, medical records from 
chiropractors and any other private health care 
providers from whom he received treatment in the 
years following his separation from active 
military service.

2.  The veteran should be afforded a VA 
examination to determine whether there is a 
causal nexus between his currently manifested low 
back problem and his active military service from 
June 1954 to June 1956.  All indicated tests and 
studies should be conducted, and all findings 
described in detail.  The claims file must be 
made available to the examiner for review, and 
the examination report should reflect that such 
review is accomplished.

a.  A diagnosis of any currently 
manifested low back disability should be 
made and the examiner should render an 
opinion as to whether the condition is 
etiologically related to the veteran's 
military service.  All necessary special 
studies or tests, including X-ray films, 
if necessary, are to be done.

b.  The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that any current 
low back disability is related to the 
veteran's active service.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether the 
veteran currently has a low back 
disability that is related to his active 
service, on a medical or scientific basis 
and without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

